IN THE SUPREME COURT OF IOWA
                               No. 14–1372

                            Filed May 8, 2015


MUSCATINE COUNTY ATTORNEY ALAN R. OSTERGREN,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR MUSCATINE COUNTY,

      Defendant.


      Certiorari to the Iowa District Court for Muscatine County,

Thomas G. Reidel, Judge.



      The Muscatine County Attorney sought a writ of certiorari after the

district court issued an administrative order establishing a protocol

permitting any person protected by a no-contact order issued in a

criminal case to petition the district court for modification or termination

of the order. WRIT ANNULLED.


      Alan R. Ostergren, Muscatine County Attorney, plaintiff pro se.



      Thomas J. Miller, Attorney General, Jeffrey Thompson, Solicitor

General, and Renner Walker, Assistant Attorney General, for defendant.
                                     2

HECHT, Justice.

      The district court for Muscatine County issued an administrative

order allowing persons protected by no-contact orders to petition the

district court to terminate or modify such orders.          In this certiorari

proceeding, we consider whether the district court exceeded its authority

by issuing the administrative order.      Because we find the order was

within the district court’s authority, we annul the writ.

      I. Background Facts and Proceedings.

      Iowa Code chapter 664A governs no-contact orders and protective

orders. See Iowa Code § 664A.2 (2013). Of particular relevance to this

case, chapter 664A “applies to no-contact orders issued for violations or

alleged violations of [code sections criminalizing domestic abuse assault,

harassment, stalking, and sexual abuse], and any other public offense

for which there is a victim.” Id. § 664A.2(1). Section 664A.3(1) sets forth

the grounds for entering no-contact orders:

             1. When a person is . . . arrested for any public
      offense referred to in section 664A.2, subsection 1, and the
      person is brought before a magistrate for initial appearance,
      the magistrate shall enter a no-contact order if the
      magistrate finds both of the following:
             a. Probable cause exists to believe that any public
      offense referred to in section 664A.2, subsection 1, or a
      violation of a no-contact order, protective order, or consent
      agreement has occurred.
             b. The presence of or contact with the defendant poses
      a threat to the safety of the alleged victim, persons residing
      with the alleged victim, or members of the alleged victim’s
      family.

Id. § 664A.3(1)(a)–(b). Thus, under this statute, a magistrate must issue

a no-contact order if he or she makes the requisite findings. See id.

      On July 22, 2014, the Muscatine County District Court issued an

administrative order pertaining “to all requests to terminate or modify

Orders of Protection entered in criminal proceedings in Muscatine
                                            3

County.”      The order prescribes a formal procedure through which

persons protected by such orders may seek to have them modified or

terminated. 1     The prescribed procedure requires a protected person

seeking relief to deliver to the court a letter setting forth the reasons for

their request. Upon receiving the letter, a judge reviews the letter and

the underlying criminal case file. The court will not summarily grant a

request to modify or terminate a no-contact order unless the State has

waived notice and consented to such relief.               If the protected person’s

request is not summarily granted, the court must set a hearing on the

matter and give notice to the county attorney.                After the hearing, the

court determines whether the defendant still poses a threat to a

protected person’s safety. See Iowa Code § 664A.3(1)(b).

       On August 18, the Muscatine County Attorney (the County

Attorney) initiated an original proceeding in this court seeking a writ of

certiorari. 2 See Iowa R. App. P. 6.107(1)(a)–(b) (permitting “[a]ny party”

claiming the district court exceeded its authority to file a petition for a

writ of certiorari “within 30 days after the challenged decision”). In his

petition, the County Attorney contended the July 22 administrative order

exceeds the district court’s authority because it allows victims in criminal
cases to circumvent the County Attorney’s office and directly seek a

modification or termination of no-contact orders in criminal cases.

       On August 26, we issued a writ of certiorari.



       1The  procedure established by the administrative order expressly does not apply
to protective orders entered in civil proceedings pursuant to Iowa Code chapter 236.
       2In certiorari proceedings, the petition must name “the district court . . . as the
defendant.” Iowa R. App. P. 6.107(1)(d). However, in this case the attorney general
represents both the district court and the interests of the State. Therefore, we refer to
the defendant in this case as “the State.”
                                       4

        II. Scope of Review.

        Certiorari proceedings are “leveled at the tribunal, board, or officer

alleged to have exceeded the jurisdiction or authority conferred by law.”

Tod v. Crisman, 123 Iowa 693, 702, 99 N.W. 686, 689 (1904); see also

Linn Cnty. Sheriff v. Iowa Dist. Ct., 545 N.W.2d 296, 298 (Iowa 1996).

“Under a writ of certiorari, our review is for errors at law.” Crowell v.

State Pub. Defender, 845 N.W.2d 676, 687 (Iowa 2014). When reviewing

the district court’s action, we “either sustain [the writ] or annul it. No

other relief may be granted.” Id. at 682.

        III. The Parties’ Positions.

        A. The County Attorney.         The County Attorney’s position is

based on separation-of-powers principles.         He contends the district

court’s administrative order intruded upon duties delegated to the

executive branch of government—specifically, the county attorney’s

authority to decide (1) which criminal cases to bring and (2) how to

manage and prosecute those cases.

        The County Attorney’s statutory duties include protecting the

community, enforcing criminal laws, and prosecuting criminal offenses.

See generally Iowa Code § 331.756.           The County Attorney asserts

domestic abuse crimes are committed against the community as a whole,

not just individual victims.     Because no-contact orders entered under

chapter 664A are part of the criminal law process and protect the

community, the County Attorney asserts persons protected under such

orders in criminal cases filed in Muscatine County should not be

permitted to seek modification or termination of no-contact orders until

after they have consulted with his office. A prehearing consultation is

essential, the County Attorney contends, because victims of domestic

abuse     often   face   enormous    pressure   from   defendants    desiring
                                      5

termination of no-contact orders. The County Attorney maintains that

he serves as an important buffer protecting victims who are often ill-

equipped to protect themselves against manipulative pressure exerted by

defendants.    The County Attorney further asserts the district court

lacked inherent authority to promulgate an administrative order

authorizing victims to seek termination or modification of no-contact

orders.

       B. The State. The State urges several reasons for annulling the

writ: (1) the County Attorney lacks standing to petition for a writ of

certiorari in this case, (2) the County Attorney did not preserve error, (3)

issuance of the order was not a judicial function subject to certiorari

review, and (4) the district court acted within its authority when it issued

the administrative order.

       IV. Analysis.

       Although “any party” may seek certiorari, Iowa R. App. P.

6.107(1)(a), “[t]his court has required standing in certiorari actions,”

Alons v. Iowa Dist. Ct., 698 N.W.2d 858, 864 (Iowa 2005). However, we

will assume without deciding that the County Attorney has standing and

preserved error—and that issuance of the administrative order involved a

judicial function—because we conclude the district court had authority

to issue the administrative order.     Cf. State v. Hochmuth, 585 N.W.2d

234, 236 (Iowa 1998) (“Assuming without deciding that Hochmuth has

preserved error, we find her challenge . . . is without merit.”); State ex rel.

Pillers v. Maniccia, 343 N.W.2d 834, 835–36 (Iowa 1984) (assuming,

without deciding, that the county attorney had standing to bring an

equity suit, but affirming the district court’s decision to deny equitable

relief).
                                      6

       A.     Protected Persons’ Particularized Interests.       Iowa Code

section 664A.3(3) provides no-contact orders are in force “until . . .

modified or terminated by subsequent court action” or until the case

reaches final resolution. Iowa Code § 664A.3(3). The County Attorney

conceded at oral argument that this statute permits the district court to

reconsider a no-contact order on its own motion, without a request from

the defendant or from a protected person.           However, he contends

protected persons have no personal interest at stake in an underlying

criminal prosecution and therefore can’t invoke the court’s sua sponte

authority to seek relief from protective orders.

       The fact that a crime victim is not a party to the underlying

criminal proceeding does not preclude him or her from asking the court

for relief.   In State v. West, the district court established a restitution

fund paid by a criminal defendant, and ordered the money in the fund to

be distributed “pursuant to the direction of the attorney general.” 320

N.W.2d 570, 572 (Iowa 1982). Several individuals who were not included

in the initial distribution plan “claim[ed] to be victims of West’s criminal

activity” and asserted they were entitled to share in the distribution. See

id. at 571–72. They submitted formal claims to share in the restitution

fund, but the district court denied the claims. Id. at 572. The claimants

appealed, and we treated the appeal as an action for writ of certiorari.

Id. at 573.
       The State contended the claimants could not challenge the district
court’s ruling because they were not parties in the criminal proceeding in
which the restitution fund was created and distributed. Id. We rejected
the State’s contention, however, because the claimants alleged they
suffered pecuniary damages as a consequence of the defendant’s
criminal conduct and therefore had a sufficient particularized interest at
                                           7

stake. Id. Although we ultimately denied the relief the claimants sought,
id. at 574–75, we nonetheless concluded they were allowed to seek it in
the certiorari proceeding, id. at 573.
       We conclude protected persons under no-contact orders in

criminal cases have a particularized interest at stake entitling them to

request relief from such orders. This interest is evidenced in part by the

fact that protected persons may be held in contempt and jailed for aiding

and abetting a defendant’s violation of a no-contact order. See Henley v.

Iowa Dist. Ct., 533 N.W.2d 199, 202 (Iowa 1995); Hutcheson v. Iowa Dist.

Ct., 480 N.W.2d 260, 263–64 (Iowa 1992). The procedure implemented

by the administrative order accommodates protected persons’ important

liberty interests by permitting such persons to seek termination or

modification of no-contact orders in a criminal case notwithstanding the

fact they are not named parties. 3              Cf. West, 320 N.W.2d at 573.

Accordingly, we reject the County Attorney’s assertion that the district

court’s administrative order purports to establish a remedy for protected

persons that the court lacks authority to grant.

       B.     Section 664A.8. Section 664A.8 provides that if either the

State or a victim files an application to extend the no-contact order
within ninety days of its expiration,

       the court shall modify and extend the no-contact order for
       an additional period of five years, unless the court finds that
       the defendant no longer poses a threat to the safety of the
       victim, persons residing with the victim, or members of the
       victim’s family.

Iowa Code § 664A.8. The County Attorney contends this section permits

protected parties to seek modification of a no-contact order in only one

       3We do not suggest the possibility of being held in contempt is the only interest
that could motivate protected persons to seek relief from a no-contact order; we merely
conclude this interest is sufficient.
                                    8

way—by petitioning the court to extend it within a specific time frame.

See id. In other words, he asserts the legislature expressly and narrowly

limited the circumstances in which the court could modify a no-contact

order at a protected party’s request. See Watson v. Iowa Dep’t of Transp.,

829 N.W.2d 566, 570 (Iowa 2013) (“We have observed that legislative

intent is expressed by omission as well as inclusion and that the express

mention of certain sections implies the exclusion of others.”); see also

State v. Wiederien, 709 N.W.2d 538, 542 (Iowa 2006) (concluding the

predecessor to chapter 664A expressly allowed the court to extend a no-

contact order upon the defendant’s conviction, but contained no

provision authorizing the court to extend a no-contact order upon

acquittal). We disagree.

      We acknowledge the maxim that expression of one thing implies

exclusion of others, but we conclude the County Attorney’s reading of

section 664A.8 is too cramped. Although Section 664A.8 provides that

either the State or a victim may apply to extend a no-contact order within

ninety days of its expiration, the statute does not preclude either the

State or a victim from requesting a court to modify or terminate a no-

contact order at other times. Iowa Code § 664A.8. Section 664A.8 must

be read in conjunction with section 664A.3(3), which authorizes a district

court to modify or terminate a no-contact order sua sponte. We believe

the court’s authority under section 664A.3(3) to modify or terminate a

no-contact order sua sponte implicitly encompasses the power to

entertain requests from victims urging the court to exercise such

authority. In other words, the clear purpose of section 664A.8 is to grant

the court express authority to extend the duration of no-contact orders

when the circumstances require continuing protection, not to restrict the
                                      9

court’s authority to modify or terminate such orders when the need for

all or part of the protection is no longer extant.

        C.   The Administrative Order.        The County Attorney further

contends that even if district courts generally have authority to terminate

no-contact orders sua sponte, see Iowa Code § 664A.3(3), the district

court here exceeded that authority by establishing a regularized

procedure giving one group of persons—victims in pending criminal

proceedings—automatic access to the courts. However, we conclude the

administrative order fits comfortably within the district court’s authority

under section 664A.3(3). Notably, the administrative order provides that

the court will never summarily grant requests to modify or terminate a

no-contact order unless the State expressly consents. In other words,

the court will always hold a hearing before granting or denying relief from

a no-contact order if the county attorney desires. The county attorney

will have an opportunity to offer evidence and advance arguments

opposing a protected person’s request for relief. And although we credit

the County Attorney’s contention that the interests of protected persons

might be best served when an objective neutral can shield them at least

in part from pressure exerted by defendants, section 664A.3(3) is based

on the notion that district court judges can and will capably serve that

role.   Cf. State v. Lyle, 854 N.W.2d 378, 404 (Iowa 2014) (expressing

confidence that district court judges “will do what they have taken an

oath to do” and “apply the law fairly and impartially” while leaving room

to consider the unique circumstances of each case).

        On other occasions, we have concluded district courts have

authority “to adopt rules for the management of cases on their dockets.”

Johnson v. Miller, 270 N.W.2d 624, 626 (Iowa 1978); see also Iowa Civil

Liberties Union v. Critelli, 244 N.W.2d 564, 569 (Iowa 1976) (holding the
                                     10

Polk County District Court “had inherent common-law power” to

promulgate a local rule of criminal procedure). In this case, we reach the

same conclusion.     The administrative order challenged in this case

merely manifests the district court’s “authority to do what is reasonably

necessary for the administration of justice in a case before the court.”

State v. Iowa Dist. Ct., 750 N.W.2d 531, 534 (Iowa 2008); see also In re

K.N., 625 N.W.2d 731, 734 (Iowa 2001) (acknowledging district courts’

“authority to ensure the orderly, efficient, and fair administration of

justice”). The challenged order does not establish a right to modification

or termination of no-contact orders in criminal cases; it simply creates a

procedure for seeking such relief. As such, the order is well within the

district court’s section 664A.3(3) authority.

      We make one final observation.       Although the district court had

authority to issue the administrative order at issue in this case, we again

discourage “a proliferation of idiosyncratic local rules.”      Critelli, 244

N.W.2d at 570; see also Johnson, 270 N.W.2d at 626. This observation

applies with even more force to an administrative order establishing a

procedural protocol for a single county within a judicial district.

      V. Conclusion.

      The district court in this case had authority to issue the

administrative order. Accordingly, we annul the writ.

      WRIT ANNULLED.

      All justices concur except Cady, C.J., who takes no part.